DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of PCT/JP2015081093 filed 11/04/2015, which claims benefit of the Japanese Application No. JP-2014224360 filed 11/04/2014, has been received and acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. To elaborate, the claim fails to further limit the titanium material. Claim 1 requires the titanium material to be metallic titanium, whereas Claim 13 broadens the material options to include titanium oxide. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in 
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. To elaborate, the claim fails to further limit the range of 1.33 Pa to 2.67×105 Pa, but instead broadens the range to 1.01×105 Pa or greater. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation
Regarding Claim 1, the claim recites “thereby decreasing an oxygen content thereof; wherein the Al-Nb-Ti alloy is prepared from an alloy material comprising an aluminum material, a niobium material and a titanium material, and contains oxygen in a total amount of 2.5 mass% to 30 mass%”. This is interpreted to mean the final Al-Nb-Ti alloy is prepared from precursor material comprising an aluminum material, a niobium material (e.g., niobium oxide ore) and a titanium material (e.g., titanium oxide scrap), wherein the oxygen content within the precursor materials contains oxygen in a total amount of 2.5 mass% to 30 mass%.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mickle (Mickle, T T, et al. “Microstructural Characterization of Melt-Spun of Al3Ti--Nb Intermetallics.” Melt-Spinning and Strip Casting: Research and Implementation, no. 420, 1 Mar. 1992, pp. 183–199, previously cited) in view of Guo (Guo, Jingjie, et al. “Evaporation Behavior of Aluminum during the Cold Crucible Induction Skull Melting of Titanium Aluminum Alloys.” Metallurgical and Materials Transactions B, vol. 31, no. 4, 2000, pp. 837–844, previously cited), and Friedrich (Friedrich, Bernd. “The 10th World Conference on Titanium.” A New Processing Route for Titanium Alloys by Aluminothermic Reduction of Titanium Dioxide and Refining by ESR, 2003 pp. 1–3, previously cited).

Regarding Claim 1, Mickle teaches a study into the microstructure of various Al-Nb-Ti alloys produced using melt-spinning techniques (Page 184, Introduction). Mickle teaches melting and holding various Al-Nb-Ti alloys comprising from approximately 55 mass% to 63 mass% of Al, from approximately 7 mass% to 25 mass% niobium and 80 mass% or less in total of Al and Nb (Page 185, Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05(I). Mickle teaches preparing the alloys by using materials comprising an aluminum material, a niobium material and a titanium material by a melting method using a water-cooled copper vessel (Page 185). Mickle teaches a titanium material being metallic titanium (e.g., high purity elemental titanium) (Page 185, Materials Processing). 
However, Mickle is silent to the processing conditions including the pressure and temperature, and the oxygen amount within the raw materials. 
Guo teaches a study into the evaporation behavior of aluminum during the cold crucible induction skull melting of titanium aluminum alloys (Abstract). Guo teaches a substantially similar process as Mickle and applicant including melting and holding an Al-Nb-Ti alloying comprising 24Al-11Nb-Ti, of which converts to approximately 13.5 mass% of Al, and 21.4 mass% of Nb (Page 843, Table IV). Further, Guo teaches using a water-cooled copper vessel (Page 842, Equipment and Melting Practice), in atmospheres ranging from 0.01 Pa to 100 Pa (Page 840, Figure 5), at temperatures of 1900 K or more (Pages 841-843, Tables II through IV). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05(I). Guo teaches by carefully selecting the temperature and pressure of the process, the evaporation behavior of aluminum within the melt can be controlled in such a way that the nominal composition of the final ingot can be attained (Page 840, “B. Judged Results and Discussion”).
Friedrich teaches a study into novel processing routes for titanium alloys by aluminothermic reduction of titanium dioxide and refining by electro-slag remelting (ESR) (Abstract). Friedrich teaches preparing an alloy material comprising an aluminum material (e.g., Al2O3), a niobium material (e.g., Nb2O5), and a titanium material (e.g., TiO2), of which contains oxygen in amounts of 2.5 mass% to 30 mass% (Page 1 through Page 2), and exemplified below in Table I using calculation (1) and are used, in part, to decrease the oxygen content thereof (Page 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05(I). The examiner points out that if one uses, for example, Nb2O5, with the remaining materials of Mickle in view of Guo, one would appreciate that process and structure of Mickle in view of Guo as modified is indistinguishable from that of the claimed invention. Therefore, it would necessarily flow that an Al-Nb-Ti alloy being prepared from an alloy material comprising an aluminum material, a niobium material, and a titanium material and containing an amount of oxygen in a total amount of 30.10 mass%, would result from the combination. See MPEP 2112.01 & In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2145 & Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, Friedrich teaches by using high grade rutile (i.e., raw titanium oxide presumably in mineral form) as opposed to titanium oxide pigment, along with alloying elements such as Nb2O5, in an aluminothermic reduction process, of which is meant to be immediately followed by a cold-crucible process (Pages 2-3), than production cost of Ti-Al-X alloys can be reduced (Page 3, Conclusions). 

                        
                            
                                
                                    
                                        
                                            
                                                
                                                    M
                                                    a
                                                    s
                                                    s
                                                
                                                
                                                    O
                                                    x
                                                    y
                                                    g
                                                    e
                                                    n
                                                
                                            
                                            ×
                                            
                                                
                                                    Q
                                                    u
                                                    a
                                                    n
                                                    t
                                                    i
                                                    t
                                                    y
                                                
                                                
                                                    O
                                                    x
                                                    y
                                                    g
                                                    e
                                                    n
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    M
                                                    a
                                                    s
                                                    s
                                                
                                                
                                                    M
                                                    e
                                                    t
                                                    a
                                                    l
                                                    l
                                                    i
                                                    c
                                                     
                                                    E
                                                    l
                                                    e
                                                    m
                                                    e
                                                    n
                                                    t
                                                
                                            
                                            ×
                                            
                                                
                                                    Q
                                                    u
                                                    a
                                                    n
                                                    t
                                                    i
                                                    t
                                                    y
                                                
                                                
                                                    M
                                                    e
                                                    t
                                                    a
                                                    l
                                                    l
                                                    i
                                                    c
                                                     
                                                    E
                                                    l
                                                    e
                                                    m
                                                    e
                                                    n
                                                    t
                                                
                                            
                                        
                                    
                                    +
                                     
                                    
                                        
                                            
                                                
                                                    M
                                                    a
                                                    s
                                                    s
                                                
                                                
                                                    O
                                                    x
                                                    y
                                                    g
                                                    e
                                                    n
                                                
                                            
                                            ×
                                            
                                                
                                                    Q
                                                    u
                                                    a
                                                    n
                                                    t
                                                    i
                                                    t
                                                    y
                                                
                                                
                                                    O
                                                    x
                                                    y
                                                    g
                                                    e
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                            ×
                            100
                        
                             (1)


Table I - The oxygen content within the raw materials taught by Friedrich using calculation (1).
Compound
OxygenWt %
TiO2
40.07
Al2O3
47.08
Nb2O5
30.10


Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mickle with the concepts of Guo and Friedrich with the motivation of controlling the final alloy composition in a cost-effective manner. 
Regarding Claim 3, Mickle teaches the melting method being an arc melting method (Page 185). 
Regarding Claim 5, Mickle teaches melting and holding various Al-Nb-Ti alloys comprising from approximately 55 mass% to 63 mass% of Al, from approximately 7 mass% to 25 mass% niobium and 80 mass% or less in total of Al and Nb (Page 185, Table 1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP § 2144.05(I). 
Regarding Claim  9, Friedrich teaches an alloy material an alloy material comprising a titanium material (e.g., TiO2), an aluminum material (e.g., Al2O3), and a niobium material (e.g., Nb2O5) (Page 1 through Page 2), all of which contain oxygen in mass percentages greater than 7.3 mass % as recited within the claim and shown above within Table I using calculation (1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, the amount of 30.1 mass% is considered to be sufficiently close to the recited amount of 30.0 mass%. 
Regarding Claim 13, Mickle teaches a titanium material being metallic titanium (e.g., high purity elemental titanium) (Page 185, Materials Processing).
Regarding Claim 14, Friedrick teaches the titanium material being niobium oxide (Nb2O5) (Page 2, Conceptual Process Design of the IME-TiAl-Process), of which is interpreted to be in mineral (i.e., ore) form. 
Regarding Claim 18, Mickle teaches the titanium material (e.g., high purity elemental titanium) being free of titanium oxide (Page 185, Materials Processing).

Claims 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mickle in view of Guo and Friedrich as applied to claim 1 above, and further in view of Friedrich (Friedrich B, Morscheiser J, Reitz J, Lochbichler C. Recycling of titanium-aluminide scrap. TITANIUM 2009. Hawaii, USA: ITA; Sep 13e16, 2009, previously cited) using a WACKER Service Guide as an evidentiary reference.

Regarding Claim 2, Mickle in view of Guo and Friedrich are relied upon for the reasons given above in addressing claim 1, however Mickle, nor Guo or Friedrich explicitly teach a CaO or a CaO-CaF2 flux obtained by blending more than 0 mass% and 95 mass% or less of calcium fluoride with calcium oxide, being added during the melting of a Al-Nb-Ti alloy. Friedrich (A New Processing Route…) teaches the use of CaO-CaF2 fluxes during an initial alloy material production step wherein an aluminum material, a niobium material, and a titanium material are melted to produce an alloy material for subsequent deoxidizing (Page 1 through Page 2), however does not teach the use of the aforementioned fluxes during deoxidation.
Friedrich (Recycling of titanium-aluminide scrap) teaches a process for recycling Ti-Al scrap (Abstract). Friedrich teaches the use of a CaO and CaF2 as suitable fluxes and notes that fluorspar (CaF2) offers the best combination of thermochemical stability, stable processing conditions, and final ingot quality (Page 3, Column 2). Further, Friedrich teaches that the lowest oxygen levels can only be reached with low CaO contents and high Ca concentrations, and does so by continually adding fresh CaF2 (Page 3, Column 2). Friedrich notes that to achieve the best possible deoxidation, the feeding rate of Ca[O] and CaF2 was varied using an industrially available flux, WACKER 2052, of which contains 97% CaF2 and ≤2% CaO (Page 4, Column 1). This is one of many fluxes containing a combination of CaF2 and CaO, many of which have a CaF2 concentration in the range of 35 to 95 mass% calcium fluoride as evidenced by the WACKER service guide in Table II spanning pages 6 through 7. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mickle in view of Guo and Friedrich (A New Processing Route…) by incorporating the concepts of Friedrich (Recycling of titanium-aluminide scrap) with respect to the use of fluxes containing varied amounts of CaO and CaF2 with the motivation of achieving the best possible deoxidation results.
Regarding Claim 4, Mickle teaches the melting method being an arc melting method (Page 185).

Claims 6-8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mickle in view of Guo and Friedrich as applied to claim 1 above, and further in view of Nakajima (Nakajima, Tadahito, et al. “Purification of Ti–Al Alloys by Induction-Heating Floating-Zone Melting and Cold-Crucible Melting in Ultra-High Vacuum.” Materials Transactions, JIM, vol. 41, no. 1, 2000, pp. 22–27, previously cited).

Regarding Claim 6, Claim 7, and Claim 8, Mickle in view of Guo and Friedrich are relied upon for the reasons given above in addressing claim 1, however Mickle, nor Guo or Friedrich explicitly teach the concentration of aluminum and oxygen before and after a melting and holding step. However, it would have been obvious to one of ordinary skill that if one were to use the methodology of Mickle, with the concepts within Guo and Friedrich, one would appreciate that the process of Mickle as modified is indistinguishable from that of the claimed invention. Therefore it would necessarily flow that the difference in the amount of Al within the Al-Nb-Ti alloy before and after a melting and holding step would be 1.0 mass% or less as recited within Claim 6, the amount of oxygen within the Al-Nb-Ti alloy after a melting and holding step would be 0.1 mass% or less as recited within Claim 7, or both as recited within Claim 8. 
In the alternative, Nakajima teaches a study into the purification of titanium aluminide alloys by induction melting and cold-crucible processing within an ultra-high vacuum (Abstract). The process of Nakajima is substantially similar to the method of Mickle as modified by Guo and Friedrich in that a titanium aluminide is deoxidized within a water-cooled copper vessel under an atmospheric pressure of 9.3×104 Pa (Page 23, Induction-heating cold-crucible melting). While the teachings of Nakajima differ in that niobium is not present, the analysis of Al concentration before and after an induction melting procedure can be considered normalized for comparative purposes as niobium is not reported to affect aluminum evaporation, and thus plays no significant role in aluminum loss or retainment. The same analysis can be placed on any other processing differences aside from the parameter of pressure, as it is known in that art that induction melting within water-cooled copper crucibles under high pressures suppresses aluminum evaporation (i.e., loss) and noted by Nakajima (Page 23, Induction-heating cold-crucible melting). Similarly, oxygen loss is inherently linked to aluminum evaporation as noted within Nakajima in equations (1), (2), and (3), and discussed within Pages 24, and 25.
With this argument being established, attention can now be turned to Table 5 of Nakajima (Page 25). Table 5 of Nakajima shows the changes in concentration of gaseous impurities within a titanium aluminide subjected to substantially similar processing routes as previous stated, and is considered to be directly related to the overall concentration within the alloy. It is shown within Table 5 of Nakajima that under substantially similar processing parameters as recited by applicant within the claim set, the difference in aluminum before and after a melting and holding step is less than 1.0 mass% (i.e., since aluminum has a molar mass of 26.9815 g/mol, and Nakajima teaches a difference of 0.3% in molar mass when processed under argon within Table 5 on page 25, of which converts to approximately 0.08g, thus for every 100 grams of Ti-Al material, Nakajima is losing approximately 0.1g of aluminum) (Page 25, reading upon Claim 6). Further, it is shown within Table 5 of Nakajima that under substantially similar processing parameters as recited by applicant within the claim set, the difference in oxygen before and after a melting and holding step is less than 0.1 mass% (Nakajima teaches the difference in oxygen after melting and holding as being 24 ppm, i.e., 0.0024 mass% ) (Page 25, reading upon Claim 7) (both features reading upon Claim 8). Further, Nakajima teaches that both oxygen and aluminum losses can be mitigated by using argon under pressure, of which allows for the production of high-purity Ti-Al alloys in large quantities (Section 3.2.1, Page 25 through Page 26). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mickle in view of Guo and Friedrich by incorporating the concepts of Nakajima with the motivation of mitigating aluminum and oxygen losses while producing Ti-Al alloys of high purity in large quantities. 
Regarding Claim 16, and Claim 17, Nakajima teaches a titanium aluminide being deoxidized within a water-cooled copper vessel under an atmospheric pressure of 9.3×104 Pa (Page 23, Induction-heating cold-crucible melting). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2144.05, I. In this case, the pressure of 9.3×104 Pa is considered to be close enough to the lower end of Claim 16 (i.e., 1.2×105 Pa), or the lower end of Claim 17 (i.e., 1.01×105 Pa), that the properties would be identical. Nakajima teaches that both oxygen and aluminum losses can be mitigated by using argon under pressure, of which allows for the production of high-purity Ti-Al alloys in large quantities (Section 3.2.1, Page 25 through Page 26).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mickle in view of Guo and Friedrich by incorporating the concepts of Nakajima with the motivation of mitigating aluminum and oxygen losses while producing Ti-Al alloys of high purity in large quantities. 

Response to Arguments
Regarding the 35 U.S.C. 112(d) rejection of Claim 17, applicant’s arguments have been fully considered but are not persuasive. The examiner thanks applicant for correctly pointing out the error. However, the error was a typo and was intended to recite “…but instead broadens the range to 1.01×105 Pa or greater…”. However, as 1.01×105 Pa or greater is a broader range than 1.33-2.67×105 Pa, the rejection is being maintained. 
Applicant’s arguments regarding the rejection of Claims 1, 3, 5, 9, 11-14, and 16-17 under 35 U.S.C. § 103 over Mickle (Mickle, T T, et al. “Microstructural Characterization of Melt-Spun of Al3Ti--Nb Intermetallics.” Melt-Spinning and Strip Casting: Research and Implementation, no. 420, 1 Mar. 1992, pp. 183–199) in view of Guo (Guo, Jingjie, et al. “Evaporation Behavior of Aluminum during the Cold Crucible Induction Skull Melting of Titanium Aluminum Alloys.” Metallurgical and Materials Transactions B, vol. 31, no. 4, 2000, pp. 837–844), and Friedrich (Friedrich, Bernd. “The 10th World Conference on Titanium.” A New Processing Route for Titanium Alloys by Aluminothermic Reduction of Titanium Dioxide and Refining by ESR, 2003 pp. 1–3) have been fully considered but are not persuasive. 
Applicant argues that one of ordinary skill would not be motivated to combine Mickle and Guo due to the temperatures cited in Mickle (e.g., 1620 K) and the vapor pressure data of Guo. The examiner is not persuaded by this argument as Guo is specifically relied upon to teach how one would modify Mickle with respect to temperature, and would be motivated to do so such that an exact nominal composition of a final ingot may be attained. The examiner points out that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Applicant argues the one of ordinary skill would not have been motivated to combine Mickle and Friedrich. The examiner is not persuaded and points out that Friedrich is relied on to teach a niobium material containing oxygen in an amount between 2.5% and 30%, and not metallic titanium. Furthermore, the examiner points out that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
With respect to Claim 16, and Claim 17, the examiner apologizes for the error within the previous rejection and has presented a new ground of rejection in view of Nakajima (Nakajima, Tadahito, et al. “Purification of Ti–Al Alloys by Induction-Heating Floating-Zone Melting and Cold-Crucible Melting in Ultra-High Vacuum.” Materials Transactions, JIM, vol. 41, no. 1, 2000, pp. 22–27, previously cited).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735